United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1491
                                    ___________

Federico Catalan Lamprea,             *
                                      *
           Petitioner,                *
                                      *
      v.                              * Petition for Review of an
                                      * Order of the Board of
John Ashcroft, Attorney General,      * Immigration Appeals.
                                      *
           Respondent.                *    [UNPUBLISHED]
                                 ___________

                              Submitted: March 8, 2004

                                   Filed: March 29, 2004
                                    ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

        Federico Lamprea, a native and citizen of the Philippines, petitions for review
of an order of the Board of Immigration Appeals affirming an Immigration Judge’s
(IJ’s) denial of his applications for asylum and withholding of removal, and for relief
under the Convention Against Torture (CAT). In his asylum application, Lamprea
claimed that members of the New People’s Army (NPA) had tortured him mentally
and physically for a number of years before he came to the United States because he
wanted to withdraw his financial support for their cause, and that they would kill him
if he was forced to return to the Philippines.
      After careful review of the record, we deny the petition because substantial
evidence on the record as a whole supports the IJ’s conclusions. See
Menendez-Donis v. Ashcroft, 02-3692, 2004 WL 307451, at *3 (8th Cir. Feb. 19,
2004) (standard of review). The IJ concluded Lamprea was not entitled to asylum
because he had not demonstrated either past persecution or a well-founded fear of
future persecution. Lamprea did not establish that the abduction incident and
harassment he experienced in the Philippines was on account of his political opinion
or any other characteristic that provides a basis for asylum, see Regalado-Garcia v.
INS, 305 F.3d 784, 787-88 (8th Cir. 2002), and the government presented relevant
evidence to show that it is possible to resettle within the Philippines to avoid credible
NPA threats, see Perinpanathan v. INS, 310 F.3d 594, 599 n.1 (8th Cir. 2002).

       As Lamprea did not establish a clear probability of persecution or a likelihood
of torture upon his return to the Philippines, his claims for withholding of removal
and relief under the Convention Against Torture also failed. See Kratchmarov v.
Heston, 172 F.3d 551, 555 (8th Cir. 1999) (withholding-of-removal standard is more
onerous than asylum standard, and requires showing clear probability of persecution);
8 C.F.R. § 208.16(c)(2) (burden is on applicant to show it is more likely than not he
would be tortured upon removal to proposed country).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-